30DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive.
 Applicant has argued that the new limitations are not provided for by the previously cited prior art. The prior art of Phan’617 is no longer applied to claim 1 and its dependent claims. The new prior art of Kimura is now being cited. As for the new limitations in regard to claim 36, the embodiments of Phan’617 have been clarified for the teaching of the limitations and to further clarify the teachings which provide for the different species of various dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-37, 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 recites the limitation of “wherein the force generating component is a sintered metal”, however claim 1 requires the “force generating portion connected with cross-linking to the polymeric shell” which renders claim 35 indefinite as there is no way to cross link a metal with a polymer.
Claim 36 still recites the claim structure where the apparatus comprises the polymeric shell and that the shell including the parts of: a plurality of teeth receiving structures, a plurality of retention portions, and a force generating portion in such a manner that the force generating portion as written is  part of the shell. In line 10-11 the claim requires the shell, and thus all of its parts which include the plurality of teeth receiving structures, the plurality of retention portions, and the force generating portion,  to have a first amount of cross linking, however line 18 the phrase “comprises a second cross-linked polymer having a second amount of cross linking” which renders the claim indefinite as the structure of the claim requires the force generating portion which is established as part of the shell would have the first amount of crosslinking, and also at the same time require the force generating portion to have a second amount of crosslinking, thus requiring the force generating portion to have two amounts of crosslinking at the same time. For purposes of examination the limitation will be deemed to be met by any prior art which has at least a force generating portion being integrally formed as part of a shell which is polymer. The claim limitation not requiring the second polymer to be a different polymer nor the second amount to be a different amount.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 31, 34, and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (US 2016/0081769 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Kimura discloses an apparatus that would expand an arch of a patient (abstract, paragraph [0030] all):
a polymeric shell (Fig. 1a/b element 100, Fig. 5 element 500, Fig. 9 element 900, Fig. 10 element 1000) including:
a plurality of teeth receiving structures configured to receive and resiliently reposition teeth (exemplary Fig. 1a element 102 being a shell to receive teeth) of the patient from an initial arrangement toward a target arrangement (paragraph [0069] lines 1-8) and 
a plurality of retention portions including:
a flexible retention portion integral to the polymeric shell by cross linking of a first polymer  (paragraph [0047] lines 4-10 and [0048] lines 1-2 disclosing one portion of the shell made of more flexible polymer than a different portion made of a different polymer, Fig. 1b showing the appliance as a single integral appliance thus all the polymers crosslinked together, paragraph [0105] and [0176] disclosing fabrication of the appliance with multiple materials in a single build)
and a stiff retention portion integral to the polymeric shell (paragraph [0047] lines 4-10 and [0048] lines 1-2 disclosing one portion of the shell made of more stiff polymer than the other polymer), the stiff retention portion positioned adjacent to a first of the plurality of teeth receiving structures, the stiff retention portion configured to resist movement of a first plurality of the teeth while allowing movement of a second plurality of the teeth when the apparatus is worn and being also crosslinked to the polymeric shell (paragraph [0051] lines 1-6, the stiff portion being the same integrated polymer and thus crosslinked, lines 6-9 disclosing the rigidity preserving arch dimensions),
and the apparatus having a force generating portion connected with cross-linking to the polymeric shell where each of the shell and force generating portion would have respective first and second amounts of cross linking (Fig. 1a element 106, Fig. 1b element 105, Fig. 5 element 504, Fig. 9 element 904, Fig. 10 element 1004  being integrally formed of the same polymer material of the shell and thus cross-link connected, the claim not requiring the cross linking first and second amounts actually being different or specified, further paragraph [0047] lines 6-7 disclosing different crosslinking amounts and thus would be different polymers) that is shaped and sized to span a space between opposing posterior teeth cavities and which would be rigid enough to apply a force and thus configured to apply force on the arch to expand the arch of teeth of the patient and having a span dimension that is a target distance between right and left molars of the arch of the apparatus formed from a patient and retained on the flexible retention portion of the shell(Fig. 1a element 106, Fig. 1b element 105, Fig. 5 element 504, Fig. 9 element 904, Fig. 10 element 1004, paragraph [0096] all, being retained on the portion of the shell which expands the teeth and thus would have a degree of flex) 
and where the flexible retention portion and the stiff retention portion are made of first and second polymers respectively integrally crosslinked to the polymeric shell (paragraph [0047] lines 4-10 and [0048] lines 1-2 disclosing one portions of the shell made of more two different polymers, Fig. 1b showing the appliance as a single integral appliance thus all the polymers crosslinked together, paragraph [0105] and [0176] disclosing fabrication of the appliance with multiple materials in a single build).
Regarding claim 2, Kimura further discloses wherein the force generating portion, the flexible retention portion, and the stiff retention portion form one piece including direct fabrication (. 1a element 106, Fig. 1b element 105, Fig. 5 element 504, Fig. 9 element 904, Fig. 10 element 1004  being integrally formed of the same polymer material of the shell and thus cross-link connected, paragraphs [0175]-[0176] disclosing production as a single piece).
The claimed phrase “have been directly fabricated together” is being treated as a product by process limitation; that is, the apparatus is made by direct fabrication. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. 
Regarding claim 3, Kimura further discloses wherein the force generating portion comprises a stiff material (paragraphs [0097]-[0098] disclosing the arch expanding force generator being stiff by being reinforced to be a ridged material).
Regarding claims 4 and 8, Kimura further discloses wherein the force generating portion comprises a stiff resilient and compressible structure to generate force to the teeth when placed (paragraph [0107] all, disclosing the device can be compressed to some degree to be placed over teeth that are to be expanded and by providing expansion force would have some degree of stiffness).
Regarding claim 9, Kimura further discloses wherein the plurality of teeth receiving structures comprises one or more of a plurality of teeth receiving cavities or a plurality of teeth receiving extensions shaped to extend at least partially around received teeth (paragraph [0044] lines 1-4 disclosing teeth receiving cavities).
Regarding claim 31, Kimura further discloses  gap extending in a mesial-distal direction and separating the polymeric shell appliance into first and second adjacent portions where the first adjacent portion comprises anterior teeth receiving cavities on a mesial side of the gap (Fig. 1b gap between element 103 and 102).
Regarding claim 34, Kimura further discloses where one of the different polymers comprises a thermoplastic polyurethane (paragraph [0056] lines 1-2 thermoforming thus requiring thermoplastic polymers, paragraph [0047] lines 4-5 disclosing polyurethane).
Regarding claim 35, Phan’617 further discloses where the force generating component is made of a sintered plastic (paragraph [0105] all disclosing fabrication by laser sintering). 
Claims 36, 39-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phan et al. (US 2002/0192617 A1), herein referred to as Phan’617, with reference the incorporated by reference Chishti et al. (US 5,975,893).
Regarding claim 36, Phan’617 discloses an apparatus that would expand an arch of a patient (paragraph [0025] lines 1-10 disclosing palatal expanders), and shell appliance comprising a first cross-linked polymer of thermoformable elastomeric polymer (paragraph [0008] lines 11-16 disclosing the shell is made from a elastic polymeric material, incorporated by reference US PAT. No. 5,975,893 which discloses the shell made of a thermoformable elastomeric polymer in column 9  lines 3-6) and including a plurality of teeth receiving structures configured to receive and resiliently reposition teeth of the patient from an initial arrangement toward a target arrangement (paragraph [0014] lines 1-9, claim 1 lines 13-17) and 
a plurality of retention portions including:
a flexible retention portion integral to the polymeric shell (Fig. 12/13 flexible posterior retention portion 12 of shell appliance and thus being crosslinked to the polymer of the teeth receiving cavities as being the same crosslinked polymer) 
and a stiff retention portion integral to the polymeric shell (Fig. 2 stiff retention portion 22, Fig. 12/13 anterior teeth cavities of element 10), the stiff retention portion positioned adjacent to a first of the plurality of teeth receiving structures, the stiff retention portion configured to resist movement of a first plurality of the teeth while allowing movement of a second plurality of the teeth when the apparatus is worn (Fig. 2 anterior teeth receiving portions would be stiffer than posterior/molar receiving regions, paragraph [0080]: stiff retention portion 22 positioned adjacent a first plurality of teeth receiving structures and in various configurations, the stiff portion being the same integrated polymer and thus crosslinked),
and the apparatus having a force generating portion connected by cross-linking to the polymeric shell (Fig. 12/13 showing elements 70/71, and two embodiments where one has the force generating portion made of the same polymer as the shell as in paragraph [0016] lines 14-15 disclosing the component would be formed of the shell polymer and would thus be connected by crosslinking of the polymer shell material or alternatively  paragraph [0027] line 8-11 disclosing an embodiment where the force generating portion was not initially integral but when bonded it would form a chemical link and thus being cross-linked chemically to the shell and respective retention portions, ) that is shaped and sized to span a space between opposing posterior teeth cavities and which would be rigid enough to apply a force and thus configured to apply force on the arch to expand the arch of teeth of the patient and having a span dimension that is a target distance between right and left molars of the arch of the apparatus formed from a patient and retained on the flexible retention portion of the shell(Fig. 12/13: force generating portions 70/71 connected to cavities of the flexible retention portion of the posterior teeth receiving cavities, and would apply an expansion force by “providing orthodontic functions” as describe previous in Phan including palatal expansion thus being rigid enough for those functions, paragraph [0086] lines 1-4 disclosing that the trans-palatal bars would thus be rigid enough to provide “orthodontic functions” paragraph [0014] lines 1-4 a providing the series appliances move teeth to a final tooth and bite configuration, thus a device for the final tooth arrangement would have the same final position as the claimed “target distance”) and the force generating portion comprises a second cross-linked polymer having a second amount of crosslinking (Embodiment 1 where the component is formed in the shell it would be a second cross-linked polymer when color differently paragraph [0105] lines 1-8 disclosing various portions of the appliance, anterior and posterior, being made of a second colored polymers, though second polymer does not require a different polymer and the second amount of crosslinking not required to be a different amount of crosslinking,  and the second embodiment in Paragraph [0026] lines 17-18 disclosing the component is made of the adhesive itself, paragraph [0027] lines 3-20 disclosing the adhesive can include various polymers of which none are the same thermoformable elastomeric polymer as the shell thus being a different polymer that would have inherently different crosslinking due to the different chemical composition, and paragraph [0025] lines 5-10 disclosing the component includes the palatal expanders such as in Fig. 12/13) where the plurality of retention portions are crosslinked to the force generating portion (Fig. 12/13 the shell having the retention portions as discussed above in relation to the first embodiment where the force generating component is crosslinked to the shell’s retention portions by being formed in the shell or the second embodiment the shell’s retention portions are connected to the component 70/71 by crosslinking as discussed in relation to paragraph [0027] lines 10-11 disclosing a chemical link between the force generating component and the shell with the retention portions, a chemical link between the adhesive polymer and the shell polymer would be a type of cross-linking).
Regarding claim 39, Phan’617 discloses where the first and second polymer could be the same cross-linked polymer sheet and thus would thus have been formed by the same prepolymer (first embodiment as in paragraph [0084] lines 10-22 disclosing an embodiment where the devices are made from a single sheet of polymer).
Regarding claim 40, Phan’617 further discloses where the flexible retention portion and the stiff retention portion are made of first and second polymeric materials respectively and would thus have first and second crosslinking, the claim not requiring any particular ratio or amount of cross-linking (second embodiment Paragraph [0026] lines 17-18 disclosing the component is made of the adhesive itself, paragraph [0027] lines 3-20 disclosing the adhesive can include various polymers of which none are the same thermoformable elastomeric polymer as the shell thus being a different polymer that would have inherently different crosslinking due to the different chemical composition, and paragraph [0025] lines 5-10 disclosing the component includes the palatal expanders such as in Fig. 12/13).
Regarding claim 41, Phan’617 further discloses wherein the force generating portion, the flexible retention portion, and the stiff retention portion form one piece (see Figs. 12 and 13).
The claimed phrase “have been directly fabricated together” is being treated as a product by process limitation; that is, the apparatus is made by direct fabrication. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. See MPEP 2113. Although Phan fails to disclose direct fabrication to make the apparatus, it appears that the product disclosed by Phan would be the same or similar as that claimed.
Regarding claims 42 and 43, Phan’617 further discloses wherein the force generating portion comprises a stiff resilient compressible structure to generate force to the teeth when placed (force generating portions 70 and 71 when made either embodiments discussed above would have degrees of flexibility and stiffness based on location and use as a palatal expansion device).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0081769 A1).
Regarding claim 30 Kimura further discloses where shell comprises lingual and buccal sidewalls, where the lingual sidewall of the polymeric shell appliance forms a ridge at a portion of the arch of the teeth to form the stiff retention portion (Fig. 1b element 102 having lingual and buccal sidewalls, element 105 having ridges) and an anterior portion with a ridge (Fig. 7 element 705, Fig. 11 element 1109) and rib on the anterior portion (Fig. 8 element 807) but fails to disclose where the ridge of the anterior region embodiments is also located in the anterior region of the embodiment with the force generating portion, however it would have been obvious before the effective filing date of the claimed invention to have placed a ridge in the anterior portion of the shell appliance having the force generating portion to provide additional rigidity to the anterior portion of teeth when expanding the arch depending upon the treatment planning needs of a given patient and applying a desired rigidity to the needed portion of the shell (paragraph [0162] lines 5-7 and Kimura disclosing the ribs can be applied to a number of embodiments in l[0162] lines 1-1-3, and discloses combinations of all the disclosed embodiments would have been apparent based on need paragraph [0187] all).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2016/0081769 A1) in view of Chishti et al. (US 6,183,248-Chisti’183).
Regarding claim 33, Kimura discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where one of the two different polymers comprises a thermoplastic elastomer.
However, Chishti’183 discloses a system for repositioning teeth with a polymeric shell having a plurality of teeth receiving structures to receive and reposition teeth (Fig. 1), with flexible and stiff portions (column 6 lines 16-23 disclosing different portions with some areas stiffer than others) where the appliance and different portions are made of polymers including a thermoplastic elastomer (claim 6 lines 1-7) and further includes portions made of polyester, polycarbonate, (Tables in column 8, 9 and 10).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kimura, by incorporating one of the polymers being either a polyester, or polycarbonate, etc. into the first polymer as taught by Chishti’183, for the purpose of providing the desired material in the desired regions of the shell to provide forces to teeth as desired for treatment as taught by Chishti’183 (column 6 lines 16-23 disclosing different portions with some areas stiffer than others based on stiffness desired for different regions) and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (US 2002/0192617 A1- Phan’617) in view of Chishti et al. (US 2004/0209218 A1-Chishti’218).
Regarding claim 37, Phan’617 discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the amount of crosslinking in the second polymer of the force generating portion is less than the amount of cross linking in the shell has a first amount of cross linking. 
However, Chishti’218 discloses a system for repositioning teeth with a polymeric shell having a plurality of teeth receiving structures to receive and reposition teeth (Fig. 7), with flexible and stiff portions (paragraph [0033] lines 3-7 disclosing different portions with some areas stiffer than others) and a force generating portion that spans between posterior teeth (Fig. 7 element 226) and where the different areas of stiffness include different amounts of cross-linking (paragraph [0074] all disclosing different layers with different cross-linked polymers for different layers, paragraph [0035] all disclosing the cross-linking of a particular region could be different to selectively cause that region to hold or release from teeth). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan, by incorporating a first amount of cross-linking to the plurality of retention regions that would anchor and retain teeth and a less cross linked amount an force generating portion that wouldn’t retain teeth as taught by Chishti’218, for the purpose of providing a selective manner of retaining and engaging only the section of appliance to teeth that is desired for treatment as taught by Chishti’218 (paragraph [0035] all, paragraph [0074] disclosing different layers having different cross-linked polymers depending upon desired repositioning forces).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	04/06/202227
/EDWARD MORAN/               Primary Examiner, Art Unit 3772